Citation Nr: 1541646	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-28 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a right ankle injury.  

2.  Entitlement to service connection for narcolepsy to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a disability manifested by dizziness to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1996 and from June 2006 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

During the pendency of the appeal, a temporary total (e.g., 100 percent) rating was assigned for a period surrounding his right ankle arthroscopy and lateral reconstructive surgery, under 30 C.F.R. § 4.29 from December 7, 2012 to February 28, 2013.  The 100 percent rating during this period represents the highest rating which may be assigned; thus, the immediate appeal relates only to those periods during which a less than 100 percent rating is in effect.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2011.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for narcolepsy and disability manifested by dizziness to include as secondary to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's residuals of a right ankle injury is not shown to have been manifested by more than moderate limitation of ankle motion; there is no evidence of ankylosis of the ankle, anklyosis subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a right ankle injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5270-5274 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letter dated in July 2008 and March 2015 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the May 2015 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Private treatment records have been associated with the file, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

Additionally, the Veteran was most recently afforded a VA right ankle examination in March 2015.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.

Residuals of a right ankle injury

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran asserts entitlement to a rating in excess of 10 percent for residuals of a right ankle injury.  The Veteran is currently evaluated under Diagnostic Code (DC) 5299-5271.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  In this case, the RO determined that the DC most analogous to the Veteran's ankle disabilities is DC 5271, which pertains to limitation of motion of the ankle.

Under DC 5271, moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is authorized for ankylosis of an ankle if the ankylosis is in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

For reference, under VA rating criteria normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes relating to the ankle are DC 5272 (ankylosis of the subastragalar or tarsal joint); DC 5273 (malunion of os calcis or astragalus); and DC 5274 (astragalectomy).  As noted below, these conditions are not shown on examination and application of these DCs is not warranted.

VA treatment records in May 2008 reflect two imaging studies of the right ankle.  A May 19, 2008 imaging study of the right ankle shows an old avulsion fracture in the medial and lateral malleolus without acute bony injury identified.  A May 28, 2008 imaging study of the right ankle reflects an impression of an old non-united fracture of the distal lateral malleolus, distal fibula. 

VA podiatry notes in 2008 reflect complaints of instability, pain and non-union of the distal aspect of the fibular fracture.  For example, an October 22, 2008 podiatry VA treatment record indicated the Veteran first had discomfort with orthotics but broke in the pair he owned and they helped significantly with right lateral ankle pain.  He complained about ankle instability.  Pain was level 1 or 2 out of 10.  He wore high boots but wanted other options.  After trauma to the right ankle while in active service, treated as a sprain, the Veteran developed lateral instability and discomfort when weight bearing.  Mild functional limitations were as subjectively stated.  Surgery for stabilization was discussed but the Veteran was not interested because he used braces with some success but did not like the bulkiness of them.  An X-ray indicated non-union of the distal aspect of fibular fracture.  The assessment was lateral ankle instability with frequent ankle sprains.  

The Veteran was afforded a VA ankle examination in February 2009.  The Veteran first had discomfort with orthotics but he broke in the pair he owned and it had helped significantly with right ankle pain.  The Veteran complained of ankle instability.  He sprained his ankle at least once per month.  He did not have pain with every sprain but his foot inverted and he lost his balance.  Upon examination, there was mild tenderness to palpation and pain with inversion of the right foot, localized to point just inferior and anterior to the lateral malleolus.  There was pain with palpation of the lateral ankle at same point near his right lateral malleolus.  The Veteran had forefront valgus foot type and it supinated in gait.  There was no erythema, swelling or abnormal movement upon inspection.  Palpation found no crepitus or heat.  Range of motion, in degrees, resulted in dorsiflexion from 0 to 20; plantar flexion from 0 to 45; inversion from 0 to 30 and eversion from 0 to 20, with pain at 15 to 20.  There was no pain to palpation to the anterior talofibular (ATFL) or calcaneofibular ligament (CFL).  There was no pain on passive range of motion, no local edema.  The anterior drawer sign was negative and no other instability was noted.  The joint was painful on inversion only and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, lack of endurance following repetitive use.  There was no estimated additional decrease in degrees of range of motion with flare-ups.  The May 2008 right ankle film showing a non-united fracture of the distal lateral malleolus, distal fibula was noted, as discussed above.  He was independent of his activities of daily living, however, would need to wear an ankle brace and orthotics to decrease the discomfort during flare-ups.  

Private treatment records from January 2010 included a diagnosis of lateral ankle instability, attenuation of ATFL and CFL, malunion and nonunion of the right distal fibular and non-rehabilitated right ankle.  

The Veteran testified regarding his ankle symptoms in a November 2011 Board hearing.  The right ankle was not stable and he was not able to do activities such as basketball or running.  He had problems working as a mechanic with kneeling down and working at different angles.  He worked on trucks because his employer knew he had trouble bending.  He wore a right ankle brace once every other week.    

The Veteran was afforded a VA right ankle examination in April 2012.  The Veteran was diagnosed with right ankle instability secondary to a peroneus brevis tear and a lose body in the ankle.  A March 25, 2011 MRI showed a peroneus brevis tear and anterior loose body with lateral ankle instability.  The Veteran reported chronic pain level 4 out of 10 that occurred randomly but seemed to be worse with kneeling and twisting motions.  The Veteran tried to avoid certain positions and it occurred at least twice a month.  Pain could last 4 hours and relief came with keeping his ankle still.  He used ice but did not take pain medications.  The Veteran denied any swelling, redness, heat, locking up.  His right ankle could give out when walking on uneven ground and this occurred at least once per week.  He wore an ankle brace and high top boots for additional support.  The Veteran continued to work full time as a mechanic.  Range of motion, in degrees, was not reported for the right ankle.  The Veteran had excess fatigability.  The Veteran did not have localized tenderness or pain on palpation of joints/soft tissue of either ankle.  Muscle strength testing resulted in 5/5 bilaterally for both ankle plantar flexion and dorsiflexion.   The anterior drawer test and talar tilt test did not show laxity compared to the opposite side.  The Veteran did not have ankylosis of either ankle, subtalar and/or tarsal joint.  The Veteran had not had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneous (os calcis) or talus (astragalus) or a talectomy (astragalectomy).  The Veteran had not had a total ankle joint replacement, arthroscopic or other ankle surgery.  There were no scars related to the condition.  The Veteran used a brace occasionally.  Imaging studies of the ankle had been performed and indicated a peroneus brevis tear, anterior lose body.  Arthroscopic surgery was advised but the Veteran declined surgical intervention until he had more sick time available at work.  He had mild to moderate functional impairment as a result of subjective complaints.  The Veteran stated that his ankle continued to be unstable and he now had pain with certain positions, causing fatigue and lack of endurance.  

The Veteran was afforded a VA right ankle examination in December 2012.  The Veteran was diagnosed with a right ankle sprain.  The Veteran reported daily ankle pain medially dull which was mild, near constant, worse with weight bearing and better with rest and mildly alleviated with ankle brace.  His right ankle was fatigued after standing or walking more than 45 minutes.  The right ankle felt unstable and weak with any range of motion and swelled with inversion injuries.  The Veteran had upcoming surgery.  The Veteran reported flare-ups that impacted the function of his ankle.  He stated due to instability with the right ankle with motions such as kneeling, walking, stopping down or rotating with the right foot planted, the ankle would invert and cause a sharp pain of level 5 or 6 out of 10 and pain would last about 1 day and would limit weight bearing for an initial few hours and swell for about 48 hours.  This type of flare-up occurred 3 to 4 times per year.  He wore a brace to avoid the described injuries but instability still caused inversion.  He was unable to finish some of his jobs as a mechanic for 3 to 4 days out of the year.  

Upon physical examination, range of motion, in degrees, resulted in right ankle plantar flexion to 35, with evidence of painful motion at 35 and dorsiflexion to 20 or greater (normal).  The Veteran performed repetitive use with 3 repetitions and the range of motion was unchanged.  Functional loss was less movement than normal, weakened movement, excess fatigability, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  The Veteran had localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  Muscle strength testing was 5/5 for ankle plantar flexion and dorsiflexion in the right ankle.  Joint stability testing revealed laxity compared with the opposite side for the anterior drawer test and talar tilt test.  There was no ankylosis of the ankle, subtalar and/or tarsal joint.  The Veteran had not had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneous (os calcis) or talus (astragalus) or a talectomy (astragalectomy).  The Veteran had not had a total ankle joint replacement, arthroscopic or other ankle surgery.  There were no scars. The Veteran used a brace regularly.  Imaging studies indicated degenerative or traumatic arthritis.  A June 2012 X-ray indicated stable degenerative changes of the right ankle with focal soft tissue swelling along the lateral malleolus.  There were no acute bony injuries identified.  A 2010 MRI indicated a peroneus brevis tear and anterior lose body.  The Veteran was scheduled for right ankle surgery the day after the examination.  The Veteran worked full-time and remained independent with all activities of daily living.  

VA treatment records reflect the Veteran's right ankle surgery from December 2012.  

The Veteran was afforded a VA examination in March 2014.  The Veteran was diagnosed with a right ankle injury.  The Veteran had a right ankle arthroscopy in December 2012.   The VA examiner identified VA treatment records which indicated that following surgery he underwent extended physical therapy and reported that his right ankle was much improved.  As most he had minimal pain which he described as a level 1 out of 10 which only lasted minutes.  Further records highlighted by the VA examiner indicated improvement and some complaints of mild numbness on the top of his right foot.  He had a peroneal tendon sheath injection and noted a dramatic relief of pain from this in December 2012.  The Veteran reported that flare-ups did not impact his condition.  

Upon physical examination, range of motion, in degrees, indicated right ankle plantar flexion to 45 or greater (normal) with no objective evidence of painful motion and dorsiflexion to 20 or greater (normal) with no objective evidence of painful motion.  There was no change in range of motion upon repetitive use testing.  The Veteran did not have localized tenderness or pain on palpation of joints/soft tissue of either ankle.  Muscle strength testing was 5/5 for ankle plantar flexion or dorsiflexion.  Joint stability testing revealed no laxity compared to the opposite side.  There was no ankylosis of the ankle, subtalar and/or tarsal joint.  The Veteran had not had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneous (os calcis) or talus (astragalus) or a talectomy (astragalectomy).  The Veteran had not had a total ankle joint replacement but had lateral reconstruction, tendon repair/rerouting in December 2012.  There were no residual signs or symptoms due to arthroscopic or other ankle surgery.  The Veteran had a scar but it was not painful and/or unstable or a total area greater than 39 square centimeters.  The scar was well-healed, asymptomatic and 16 centimeters.  The Veteran did not use any assistive device as a normal mode of locomotion.  A MRI from August 2013 indicated interventional changes laterally with soft tissue thickening and probably fibrotic change.  There was evidence for peroneus longus tendinopathy with internal split tear distally as it extended below the lateral foot.  The possibility for a split tear extending more proximally could not be excluded, there were stress related chances laterally at the base of the fourth metatarsal and cuboid tarsal bones.  There was poor visualization to the anterior talofibular ligament that could be related to old trauma.  There was some soft tissue fullness projecting into the anterolateral gutter, the findings were implicated with left anterolateral impingement syndromes.  The ankle condition did not impact the Veteran's ability to work.  The VA examiner remarked that in a December 2012 VA treatment record there was no evidence of pain on motion, weakness, excess fatigue or incoordination.  No flares were reported.  There was no evidence of any significant disability or ankylosis.  

The Veteran was diagnosed with degenerative arthritis in a March 2015 VA ankle examination.  There had been no recent injection of the right ankle prior to the examination.  Since his last VA examination he felt there was lost feeling of the right foot due to his cast.  He did not stumble or trip as much as previously.  He did not run anymore due to the compromised feeling.  He saw the neurologist for the lost feeling of the dorsal aspect of the right foot.  With an unleveled floor his right ankle would invert.  He was not able to run and walking on uneven surfaces was a big problem.  He had to be careful when he walked.  There was no issue climbing stairs but he had issues going down stairs.  He had pain on squatting but some problems with kneeling.  He stood for 15 minutes and he got pain.  He had to adjust his position, especially on a bent position after 10-15 seconds.  A March 2015 X-ray revealed mild degenerative changes with a heel spur.  The Veteran reported flare-ups and functional loss which impacted the function of his ankle because he did not run; he had trouble squatting and kneeling and had a problem going down stairs.   

Upon physical examination, range of motion of the right ankle was indicated as abnormal.  The range of motion itself did not contribute to a functional loss.  There was no evidence of pain with weight bearing and no objective evidence of tenderness or pain on palpation of the joint or associated soft tissue.  Upon repetitive use, range of motion, in degrees, indicated dorsiflexion from 0 to 20 and plantar flexion from 0 to 40.  Pain was the factor that contributed to functional loss.  The Veteran was examined immediately after repetitive use over time.  There was insufficient evidence or objective examination findings that would provide a reliable prediction of decreased functional ability when the joint was used repeatedly of a period of time or to say whether pain, weakness, fatigability or incoordination significantly limited functional ability with a flare-up.  The examination was not conducted during a flare-up which reportedly occurred 2 times a week with a pain level 2 out of 10 for 5 minutes.  The examination supported the Veteran's statements describing functional loss during flare-ups.  Muscle strength was 5/5 for plantar flexion and dorsiflexion.  The Veteran did not have muscle atrophy.  There was no ankylosis.  Joint stability testing revealed ankle instability or dislocation suspected.  There was no laxity compared with the opposite side for the anterior drawer or talar tilt test.  The Veteran had not had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneous (os calcis) or talus (astragalus) or a talectomy (astragalectomy).  The Veteran had not had a total ankle joint replacement but had arthroscopic surgery in December 2012.  The Veteran had a scar but it was not painful and/or unstable or a total area greater than 39 square centimeters.  The Veteran used boots constantly as an assistive device.  Imaging studies indicated degenerative or traumatic arthritis.  There were no other significant diagnostic test findings or results.  There was no evidence of crepitus.  The condition impacted his performance as a diesel mechanic because it affected his squatting, kneeling, bending and standing.  An X-ray showed mild arthritis.  The Veteran had mild to moderate functional impairment.  

Analysis

Based on a review of the evidence, the Board finds that the Veteran's right ankle disability more closely approximates a degree of impairment most analogous to symptoms characterized as "moderate" under DC 5271 so as to warrant a 20 percent rating under DC 5299-5271.  Throughout the appeal period, the Veteran predominantly reported right ankle instability, a constant mild pain with flare-ups resulting in inversion which occurred from a reported 3 to 4 times per year to twice per month.  Flare-ups of pain were described to be, at worst, a level 5 to 6 out of 10.  Objective joint stability testing was largely normal, though there was once instance of abnormal findings in 2012.  The Veteran used orthotics which improved his pain levels.  The Veteran most often did not have localized tenderness or pain on palpation, though there was a positive finding in February 2009 and December 2012.  The Veteran retained a normal range of motion for plantar flexion and dorsiflexion throughout the entire appeal period, though there is one instance where his ankle plantar flexion was limited to 35 degrees in December 2012.  Further, muscle strength testing was 5/5 the entire appeal period.  Notably, VA examiners in April 2012 and March 2015 described the Veteran's condition as mild to moderate functional impairment.  The Board notes that although there has been some variation in the severity of the Veteran's right ankle condition, as there appears the condition has improved in the most recent 2015 VA examination, the Veteran's symptomatology has been relatively consistent throughout the appeal period.  

The Board acknowledges that evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Additional limitation of motion due to the cited factors to a degree consistent with a finding that the overall impairment associated with the disability would be considered marked in severity is simply not shown.  

The Board has considered a rating under DC 5262 for impairment of the right fibula, as X-rays have indicated non-union of the right distal fibula.  However, a higher rating under DC 5262 is not warranted unless there is evidence of a "marked" ankle disability.  This is not supported by the evidence, as discussed above and a separate rating may not be assigned for functional loss as it would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

The Board finds that by and large the Veteran appears to be a fairly forthright historian; as a layperson he is capable of observing, for example, that he struggles to walk on uneven surfaces and he had trouble with kneeling and twisting motions which caused his ankle to invert.  However, the objective evidence outlined above does not support that the demonstrated limitations associated with the residuals of a right ankle condition are of a degree warranting an increased schedular rating.  

Consideration has been given to assigning staged ratings for his right ankle disability; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In summary, the schedular criteria for the next higher, 20 percent, rating for residuals of a right ankle injury, were not met at any time during the appeal period, and such rating is not warranted.

Additional Considerations

As noted above, staged ratings are warranted for the Veteran's right knee disability.  Consideration has been given to assigning staged ratings for his right hip and right ankle disability; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee, hip and ankle disabilities, either separately or in conjunction with all of his service-connected disabilities, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports pain and functional loss.  As discussed above, the current ratings are adequate to fully compensate the Veteran for his documented symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right ankle injury is denied.  


REMAND

Upon review of the record, the Board finds that compliance with the January 2015 remand directives has not been achieved for the Veteran's claims of entitlement to service connection for narcolepsy and a disability manifested by dizziness to include as secondary to service-connected disabilities.

As highlighted by the Veteran's representative, the VA examiner specifically indicated there was no review of the Veteran's claims file in the March 2015 narcolepsy and cranial nerves examinations.  The VA examiner indicated there was a review of VA treatment records but nothing else on both VA examinations.  In light of this deficiency, an addendum opinion regarding narcolepsy must be provided, as discussed in further detail below.  As the Veteran does not have a current crainial nerve disability, an addendum opinion is not required for that issue.   

Pursuant to the January 2015 Board remand, the Veteran was afforded a VA narcolepsy examination in March 2015.  The VA examiner was asked to opine whether it was at least as likely as not the Veteran's narcolepsy was caused or permanently worsened (aggravated) by his service connected disabilities (including medication used to treat the disabilities).  The VA examiner provided the following opinion:

"His narcolepsy is at least as likely as not attributed to his anxiety and inability to cope up with stress.  However, his binge alcohol drinking also contributes to this problem.  I am not able to determine to what extent each contributes to is narcolepsy without resulting to speculation.... Per Veteran when he is really upset/stress, he does not get good night sleep and will be late to work.  His work performance is compromised.  He can feel very tired and stressed out.  Veteran does not take his medication as prescribed, instead of taking modafinil at 2 times a day; he takes this only once a day.  He had bouts of alcohol binging, which can also affect his sleep pattern and anxiety."

The Board finds this opinion inadequate.  The VA examiner appears provide a positive nexus opinion between narcolepsy and anxiety/inability to cope with stress, however, the Veteran is service connected for PTSD and has been specifically denied service connection for an anxiety disorder and depression.  It remains unclear whether the VA examiner is differentiating symptoms of PTSD and his non-service connected symptoms of anxiety disorder.  Further, the VA examiner commented on the medication the Veteran took for his narcolepsy but did not discuss the significance, if any, of medications used to treat his other service-connected disabilities.  On remand, an addendum opinion must be provided for clarification.  

In the January 2015 remand, the RO was further instructed to afford the Veteran a VA examination to determine whether the Veteran had any diagnosis related to his dizziness to include orthostatic hypotension, labyrinthitis and anxiety.  The Veteran was afforded a cranial nerves examination in March 2015 and it was determined the Veteran did not have a cranial nerve condition.  The VA examiner opined the Veteran's complaints of dizziness were at least as likely as not associated with anxiety and stress because the dizziness was rather episodic and always associated with anxiety and stress.  The Board remand instructions requested that after identifying the diagnosis related to the Veteran's dizziness (here anxiety and stress) the VA examiner was asked to provide an opinion as to whether the condition was at least as likely as not related to active service or secondary to any service-connected disabilities.  However, no further discussion or opinion was provided.  Again, it remains unclear whether the VA examiner is differentiating symptoms of PTSD and non-service connected symptoms of anxiety disorder.  On remand, an addendum opinion must be provided for clarification. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner who has not previously examined him or provided an opinion and who has sufficient expertise to determine the nature and etiology of the current narcolepsy and disability manifested by dizziness (anxiety and stress) to include as secondary to service connected disabilities.  If the examiner determines that an actual physical examination(s) is necessary, one should be scheduled.  

The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  Based on the examination results and a review of the record, the examiner should provide the following opinions:

(1)  Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's narcolepsy is caused or permanently worsened (aggravated) by his service-connected disabilities (including medication used to treat the disabilities)?  

(2)  Is it at least as likely as not (50 percent or greater probability) that the conditions associated with dizziness,  identified as anxiety and stress, was incurred in or otherwise related to active service or secondary to any service-connected disabilities (PTSD, tinnitus, right ankle conditions, bilateral ingrown toenail, right knee pain, left knee pain, left ankle sprain).   

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

2.  Then, the claims for service connection for narcolepsy and disability manifested by dizziness, to include as on a secondary basis must be readjudicated.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


